MEMORANDUM**
Leroy and Donna Chitty (“the Chittys”) appeal pro se the district court’s summary judgment in favor of defendants in the Chittys’ 42 U.S.C. § 1983 action alleging the Nye County Sheriffs Department (“NCSD”) and Auto World Towing (“Auto World”) violated the Chittys’ due process and equal protection rights by executing on a state court writ to confíscate their motor home without providing adequate notice and an opportunity to be heard. We have jurisdiction pursuant to 12 U.S.C. § 1291. We review de novo a grant of summary judgment, Weiner v. San Diego County, 210 F.3d 1025,1028 (9th Cir.2000), and we may affirm on any ground supported by the record, Charley’s Taxi Radio Dispatch Corp. v. SIDA of Hawaii, Inc., 810 F.2d 869, 874 (9th Cir.1987).
The district court properly granted summary judgment because the Chittys did not raise a genuine issue of material fact as to whether the Chittys received inadequate notice or opportunity to be heard. See Radonbenko v. Automated Equip. Corp., 520 F.2d 540, 544 (9th Cir.1975) (holding that a plaintiffs own inconsistent statements do not give rise to a genuine issue of material fact); Brewster v. Bd. of Educ., 149 F.3d 971, 983-84 (9th Cir.1998) (setting the minimum standards for a constitutionally adequate opportunity to be heard).
Donna Chitty’s community property interest in the motor home did not entitle her to any due process beyond that afforded Leroy Chitty. See Randono v. Turk, 86 Nev. 123, 466 P.2d 218, 224 (1970).
There can be no 42 U.S.C. § 1983 action based on an alleged violation of an automatic stay because the bankruptcy code provides an exclusive and comprehensive enforcement mechanism for such a violation. See Middlesex County Sewerage Auth. v. Nat’l Sea Clammers Ass’n, 453 U.S. 1, 20, 101 S.Ct. 2615, 69 L.Ed.2d 435 (1981).
This court may not reconsider the state court’s conclusion that the Chittys’ motor home is not covered by a valid homestead exemption. See Trevino v. Gates, 99 F.3d 911, 923-24 (9th Cir.1996).
The Chittys’ remaining contentions lack merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.